Citation Nr: 0829841	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to service-connected residuals of stress 
fractures of the left and right tibias.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1982 to 
May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that rating decision, the 
Huntington RO denied service connection for low back 
disability, and the veteran's disagreement with that decision 
led to this appeal.  The veteran is a resident of Nevada, and 
his claim is under the jurisdiction of the RO in Reno, 
Nevada.  He testified from VA offices in Las Vegas, Nevada, 
at a Board videoconference hearing in May 2008.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for low back 
disability.  From his hearing testimony and statements, it 
appears that he is advancing alternative theories, one is 
that he has low back disability that began in service and has 
become worse since service and the other is that his low back 
disability is secondary to his service-connected residuals of 
stress fractures of the left and right tibias.  He asserts 
that the pain he had in service in 1982 was a spinal injury 
to his low back, and not just shin splints.  He has stated he 
is convinced his injury in basic training was to his low back 
and that he felt the pain not only in his back but in both 
lower legs, which he argues is the explanation for lack of 
any mention of back pain or back injury in his service 
medical records.  At the hearing, the veteran's 
representative stated that the veteran is requesting service 
connection for low back disability of a residual of the 
already service-connected bilateral leg disability.  The 
Board notes that the veteran's service medical records do not 
show, nor does the veteran contend, that he made any 
complaints in service concerning his low back, and those 
records include no finding or diagnosis related to the low 
back.  

In support of his claim, the veteran submitted records from 
the VA CBOC (community based outpatient clinic) in Pahrump, 
Nevada.  In a May 2008 record, the veteran's VA primary care 
physician stated that he had reviewed the veteran's records 
and it is more likely than not that the veteran's low back 
pain is related to his leg condition.  The primary diagnosis 
reported by the physician was low back pain/lower leg 
condition.  With that record, the veteran submitted a copy of 
a May 2007 VA MRI (magnetic resonance imaging) study of the 
lumbar spine.  In the report, the clinical history was 
patient with history of "bulging disc" and lumbar 
radiculopathy.  The radiologist said there was a mild diffuse 
annular bulge with central annulus fibrosus tear and 
bilateral facet anthropopathy at L5/S1.  The impression was 
disc degeneration at L5/S1 and focal central annulus fibrosus 
tear at L5/S1.  

Review of the record shows it includes outpatient record from 
the VA outpatient clinic in Reno, Nevada.  In a May 2006 
record, it was noted the veteran reported he had been having 
bilateral tibial pain and numbness since 1982.  He reported 
he had been seen recently at the Palo Alto VA for his 
bilateral leg pain and that an orthopedic specialist stated 
that likely he may have a lower spine compression fracture 
causing him to have a lot of pain and numbness in the lower 
leg area.  The VA physician at the Reno clinic noted that she 
would order an MRI of the lumbar spine to further assess 
whether the pain in the lower extremities is due to a 
radicular type pain and some possible discogenic or spinal 
type injury.  In a letter to the veteran dated in 
August 2006, the VA physician at the Reno clinic notified the 
veteran that his MRI of the low back showed he had 
degenerative (arthritic) changes at levels L5-S1 along with a 
possible pinched nerve.  The physician said she would be 
placing a consult for him to be evaluated by the 
neurosurgical department to determine if this might be 
causing his leg symptoms.  

In the Board's judgment, the May 2008 statement from the VA 
physician at the VA CBOC in Pahrump is ambiguous as to 
whether the service-connected bilateral tibia disabilities 
caused or aggravated the low back disability as opposed to 
whether the low back disability is causing current bilateral 
leg disability.  Further, there is no medical opinion as to 
whether any current low back disability is causally related 
to service or any incident of service.  In order to 
facilitate its decision regarding the claim for service 
connection for low back disability, the Board will request a 
VA examination and medical opinion.  In addition, the Board 
notes that at an April 2003 hearing, the veteran testified 
that his first contact with VA was when he filed a claim in 
2001.  With this in mind, the Board will request that 
complete VA medical records for the veteran from that date be 
obtained from the VA Medical Center (VAMC) in Palo Alto, 
California, and that complete VA medical records for the 
veteran be obtained from the VA outpatient clinic in Reno, 
Nevada, and the VA COPCVA in Pahrump, Nevada.  

As to notice to the veteran of evidence needed to 
substantiate his claim mandated by 38 U.S.C.A. § 5103A, the 
Board notes that although the veteran has been provided 
notice of the criteria for direct service connection, there 
has been no such notice to him regarding secondary service 
connection claims.  As this is relevant to the veteran's 
claim, the Board will request that the veteran be provided 
appropriate notice.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 U.S.C.A. § 5103A, 
provide the veteran with appropriate 
notice of the evidence needed to 
substantiate claim for service connection 
for low back disability secondary to his 
service-connected residuals of a stress 
fracture of the left tibia and his 
service-connected residuals of a stress 
fracture of the right tibia, what 
evidence or information he should 
provide, and what evidence VA will 
obtain.  

Request that the veteran identify the 
names, addresses, and approximate dates 
of evaluation or treatment of all health 
care providers, VA and non-VA, from which 
he has received evaluation or treatment 
for low back disability at any time since 
service.  With appropriate authorization 
from the veteran, attempt to obtain and 
associate with the claims file records 
identified by the veteran.  

In any event, obtain and associate with 
the claims file complete medical records, 
including, but not limited to, progress 
notes, consultation reports, and imaging 
studies, for the veteran from the VAMC in 
Palo Alto, California, the VA outpatient 
clinic in Reno, Nevada, and the VA CBOC 
in Pahrump, Nevada, all dated from 
May 2001 to the present.  

2.  Then, arrange for VA examination of 
the veteran to determine the nature and 
etiology of any current low back 
disability.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current low back disability had its 
onset in service or is causally related 
to any incident of service.  In addition, 
and again after examination of the 
veteran and review of the record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current low back disability was 
caused or chronically worsened by the 
veteran's service-connected residuals of 
a stress fracture of the left tibia and 
service-connected residuals of a stress 
fracture of the right tibia.  

The examiner should provide an 
explanation of the rationale for each 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for low 
back disability, to include as secondary 
to service-connected residuals of stress 
fractures of the left and right tibias.  
If the claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

